Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group 1 in Claims 1-11 in the reply filed on 7/27/2022 is acknowledged.
Claims 12, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.


DETAILED ACTION
	This is the first action on the merits for application 16/481348.  Claims 1-13 are currently pending in this application.  Claims 1-11 are under examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CONNEELY (2010/0069186).

Regarding Claim 1, CONNEELY teaches A belt pulling tool (100) comprised of a handle (106), a body (114)(120) and two prongs (116)(112), the handle (106) and body (114)(120) each having two ends with one end of each being attached to the other forming a longitudinal length and the two prongs being attached to the body orthogonal to the length, wherein at least one prong is configured to be moved and fixed along a portion of the body parallel or nearly parallel to the longitudinal length. (Figs. 1-2b).

Regarding Claim 2, CONNEELY teaches wherein the body (114)(120) has walls defining a top face, bottom face, sides such that the distance between top and bottom face define a body thickness and the distance between the sides define a body width, said body width and thickness being orthogonal to the length and the body (114)(120) has a prong accepting slot (110) running along the length of the top face with a slot depth and slot width that only partially traverses the body thickness and body width (Fig. 1).

Regarding Claim 3, CONNEELY teaches wherein at least one prong has a prong attachment end (116) and distal end defining a prong length, the prong having a flat surface on a portion of the length starting from the prong attachment end with said prong attachment end being configured to be accepted into the slot of the body (Fig. 1).  The surface of (116) is smooth and is thus flat.

Regarding Claim 5, CONNEELY teaches wherein the body (114)(120) has one or more holes (opening in the middle of 120, 114) for fastening the prongs (116)(112) to the body with a fastener (122).

Regarding Claim 11, CONNEELY teaches wherein said tool is comprised of aluminum or alloy thereof [0016].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONNEELY (2010/0069186) in view of DAVIS (5,653,654).

Regarding Claim 6, CONNEELY does not teach wherein a prong has a surface that has a texture or composition that improves the ability of the prongs to grip a drive belt.
DAVIS teaches wherein a prong has a surface that has a texture or composition that improves the ability of the prongs to grip a drive belt (Col. 5 lines 14-30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the prong in CONNEELY so it is knurled as in DAVIS to improve the grip of the tool on the belt.

Regarding Claim 7, CONNEELY as modified teaches wherein the surface is knurled (DAVIS Col. 5 lines 14-30).

Regarding Claim 8, CONNEELY as modified teaches wherein the prongs have a cross-sectional shape that is a circle (Fig. 1).



Allowable Subject Matter
Claims 4, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 4, CONNEELY teaches wherein the body (102) has a second slot on the bottom face mirroring the prong accepting slot.
Regarding Claim 9, CONNEELY as modified teaches wherein the cross-sectional a circle for a portion of the length of the prong and a polygon for the remaining portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654